Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 10/2/2020.
Claims 1-16 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to identifying a first object in a mixed reality of the user; determining at least two advertisement based on a match for the object and selecting a first advertisement from at least two advertisements. 
Claims 1-16 fall within at least one of the four categories of patent eligible subject matter because the claims recite a system, and process (i.e., a method).	
 Although claims 1-16 do fall under one of the four categories of patent eligible subject matter and claims 1-16 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Independent method claim 1 recites steps for presenting a service package including presenting a plurality of selectable advertising conditions to the consumer.  These recited limitations as drafted, is a process that under its broadest reasonable interpretation covers advertising, marketing or sales activities or behaviors and fall Certain Methods of Organizing Human activity”.  Accordingly the claim recite an abstract idea.
2A-prong 2: The claim do not recite any additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.       
2B:   As discussed with respect to Step 2A prong 2, the claim recites presenting a plurality of selectable advertising conditions to the consumer and amounts to no more than mere instructions to apply the exception using generic computer component cannot integrate the abstract idea a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.  
Dependent claims 2-15 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, system claim 16 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 13.There are no additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strietzel (2002/0120564 hereinafter Strietzel) 
With respect to claims 1 and 16, Strietzel teaches presenting a service package to a consumer via a user device, wherein each service package has an associated service (i.e. songs, movies, etc on paragraph 0029) a consumption value for delivery of the service, wherein presenting the service package includes presenting a plurality of selectable advertising conditions to the consumer, each condition having an associated subsidized by short, highly targeted advertisements that are in the same format as, and that are strategically appended to each content item, preferably to the front or back of each content item, each ad having an associated value that qualifies for certain free content)(paragraph 0021);
receiving selection of one or more of the advertising conditions having a combined subsidy value equivalent to, or greater than, the consumption value; and delivering the service associated with the service package on completion of the selected advertising conditions (i.e. Once a sufficient amount of advertising has been received in relation to that particular content item, then advertisements may no longer be associated when that item is accessed by the particular user)(paragraph 0022).

With respect to claims 2-3, Strietzel further teaches The method of claim 1, wherein the plurality of advertising conditions are displayed in a user interface provided on the user device; wherein the plurality of advertising conditions are displayed in selectable tiles within the user interface (see paragraph 0046 for the advertisement is typically in the same format as the content item with which it is associated. The format is also impacted by the functionality of the terminal (see below); but, for example, if the content item is an MP3 music file, then the advertisement is typically an audio message in MP3 format. The message is preferably short, for example, 5 seconds, and will be appended to the front or back of the music file, i.e., the advertising digital audio data will be appended to the front or back of the music digital audio data).

amount of advertising has been received by a particular user in association with a particular content item. Thus, after step 318, tracking database 110 is updated in step 320)(paragraph 0050).

With respect to claim 15, Strietzel further teaches wherein the associated service is provision of multimedia content (i.e. multimedia content such as movies or television programming)(paragraph 0048).


 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Strietzel in view of official Notice.
	With respect to claims 5-6, Strietzel teaches presenting an advertising offer to the consumer for the service and receiving an indication of acceptance of the offer by the consumer, and recording acceptance of the offer against records associated with the consumer (i.e. targeted advertisements portion that are in the same format as, and that are strategically appended to each content item/portion, preferably to the front or back of each content item, each ad having an associated value that qualifies for certain free content)(paragraph 0021). 
	Strietzel is silent as to the offer being delivered during the delivery of the service.  Official Notice is taken that it is old and well known to provide ads, such as TV commercials and the like while the consumer is watching a movie and the like, in order to motivate the customers to purchase or pay attention to the ads. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the offer being delivered during the delivery of the service, in order to obtain the above mentioned advantage.

	Claims 7-8 further recites presenting the advertising offer as an icon within the advertising area, wherein the selection of the icon displays an expanded advertising interface for interaction with the consumer.  Official Notice is taken that it is old and well 

	With respect to claims 9-10,12 Strietzel further teaches the advertising offer is selectable for a limited period of time (i.e. receive targeted advertising with the content  involve various methods of paying for limited or unlimited access to the content)(see paragraph 0010).

	With respect to claims 11, Strietzel further teaches wherein the presenting of the advertising offer is initiated by an operator (i.e. the goal of system 100 operators and the content producers to make money and therefore they initiate the offer on paragraph 0049).

	With respect to claim 13, Strietzel further teaches where presenting the advertising offer is initiated on an event occurrence (i.e. the event occurrence is the content/sons, movies being presented that contain ads). 

	With respect to claim 14, Strietzel further teaches wherein the presenting of the advertising is presented to a subset of a total consumer based for the service (i.e.  amount of advertising has been received by a particular user in association with a particular content item)(paragraph 0050).

10.	The following prior art are considered pertinent to applicant's disclosure are made of record and not relied upon are:
	Walker et al (6,216,111) teaches whereby a telemarketer may reward a customer during the telemarketing call, thereby providing the customer with an incentive to listen to the telephone sales presentation. An invitation is communicated to a consumer regarding an opportunity to receive a sales presentation in exchange for a value.

	EP 2 224 393 A1 teaches the at least one mobile wireless device plays the audio advertisement messages between the media files for a discount of the wireless network user subscription fee.

	Article titled “Contextual Internet Multimedia Advertising” teaches contextual relevance that determines the selection of relevant advertisements, contextual intrusiveness which is the key to detect appropriate ad insertion positions within an image or video, and insertion optimization that achieves the best association between the advertisements and insertion positions so that the effectiveness of advertising can be maximized in terms of both contextual relevance and contextual intrusiveness.

	

	
	Point of contact
       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RAQUEL ALVAREZ/           Primary Examiner, Art Unit 3688